

116 S2824 : Artistic Recognition for Talented Students Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 2824IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Referred to the Committee on the JudiciaryAN ACTTo amend title 17, United States Code, to require the Register of Copyrights to waive fees for
			 filing an application for registration of a copyright claim in certain
			 circumstances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Artistic Recognition for Talented Students Act or the ARTS Act.
 2.Waiver of fees for winners of certain competitionsSection 708 of title 17, United States Code, is amended by adding at the end the following:  (e)(1)In this subsection, the term covered competition means—
 (A)an art competition sponsored by the Congressional Institute that is open only to high school students; or
 (B)the competition established under section 3 of House Resolution 77, 113th Congress, agreed to February 26, 2013.
 (2)With respect to a work that wins a covered competition, the Register of Copyrights— (A)shall waive the requirement under subsection (a)(1) with respect to an application for registration of a copyright claim for that work if that application is submitted to the Copyright Office not later than the last day of the calendar year following the year in which the work claimed by the application wins the covered competition (referred to in this paragraph as the covered year); and
 (B)may waive a fee described in subparagraph (A) for an application submitted after the end of the covered year if the fee would have been waived under that subparagraph had the application been submitted before the last day of the covered year..Passed the Senate December 16, 2019.Julie E. Adams,Secretary